DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for Application No. 17722994 on April 18, 2022. Please note claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,334,189. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application
U.S. Patent No. 11,334,189
	1. A system for detecting side inputs at a device comprising: 
a base structure; 


a frame structure: 




supported on the base structure; 
cooperating with the base structure to define a channel extending between the frame structure and a first side of the base structure; 


	
defining a front edge configured to deflect toward the first side of the base structure responsive to force inputs applied to the front edge; and




defining a series of bridges: 
	- extending across the channel from the first side of the base structure to the frame structure; 
	- longitudinally offset along the channel; and 
	- configured to locate a rear edge of the frame structure on the base structure; 

a sensor module arranged in the channel and configured to output sense signals representing local deflections of the frame structure; and
 




a controller configured to detect locations and force magnitudes of side inputs on the front edge of the frame structure based on sense signals output by the sensor module.
	1. A system comprising: 
a frame comprising: 
a base structure configured to locate a display that defines a front face of a mobile computing device; and 
a lateral frame structure: 
extending along and adjacent a first edge of the display; 

supported on a first side of the base structure; 
cooperating with the base structure to define a channel: 
arranged behind the display; and 
extending longitudinally between the lateral frame structure and the first side of the base structure; and 
comprising a front edge, adjacent the display, configured to preferentially deflect toward the first side of the base structure responsive to side inputs applied to a first side of the mobile computing device, the first side of the mobile computing device adjacent the first edge of the display; 
a series of bridges: 
extending across the channel from the first side of the base structure to the lateral frame structure; 
longitudinally offset along the channel; and 

configured to locate a rear edge of the lateral frame structure on the base structure; 
a sensor module arranged in the channel and comprising: 
a substrate; and 
an array of sensors arranged on the substrate and configured to output sense signals representing local deflections of the lateral frame structure; and 
a controller configured to detect locations and force magnitudes of side inputs on the mobile computing device, proximal the first edge of the display, based on sense signals output by the array of sensors.
2
1
3
5
4
4
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
17
	15. A system for detecting side inputs at a device comprising: 
a frame comprising: 
a base structure; 


a frame structure; 


	- supported on the base structure; 

	- defining an inner face opposing and cooperating with the base structure to define a channel extending between the frame structure and the base structure; and 



	


- defining a front edge configured to locally deflect toward a first side of the base structure responsive to forces applied to the front edge;


 63 of 68SENS-M12-US2  
a sensor module arranged within the channel along the first side of the base structure and offset from the inner face of the lateral frame structure configured to: 

 couple an adjacent section of the lateral frame structure; and 





 output sense signals representing local deflections of the frame structure; and  


a controller configured to detect locations and force magnitudes of side inputs on the front edge of the frame structure based on the sense signals output by the sensor module.
	20. A system comprising: 
	
a frame comprising: 
a base structure configured to locate a display that defines a front face of a mobile computing device; and 
a lateral frame structure: 
extending along and adjacent a first edge of the display; 
supported on a first side of the base structure; 
cooperating with the first side of the base structure and an inner face of the lateral face structure, opposing the first side of the base structure to define a channel: 
-  arranged behind the display; and 
	-  extending longitudinally between the lateral frame structure and the first side of the base structure; and 
	-  configured to locally deflect inwardly toward the first side of the base structure responsive to forces applied to a first side of the mobile computing device adjacent the first edge of the display; 

a sensor module arranged within the channel along the first side of the base structure and offset from the inner face of the lateral frame structure, and comprising: 
	a substrate; and 
	an array of sensors arranged on the substrate and configured to output sense signals representing local deflections of the lateral frame structure, each sensor in the array of sensors configured to: 
capacitively couple to an adjacent section of the lateral frame structure; and 
output a sense signal representing inward deflection of the adjacent section of the lateral frame structure; and 
	a controller configured to detect locations and force magnitudes of side inputs on the mobile computing device, proximal the first edge of the display, based on the sense signal output by the array of sensors.
16
11
17
1
18
15
19
17
20
19


As illustrated above, although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention, claims 1-20, of the present application is a broader version of the claimed invention, claims 1-20, of the above identified patent claims with similar intended scope. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-20 of the present application to be broader/similar scope of the claims 1-20 of U.S. Patent No. 11,334,189. The motivation for doing so would have been to expand the scope of protection of claims as broadly as possible in order to have more products in the industrial applicability.
	This is a non-provisional non-statutory double patenting rejection because the patentably indistinct claims have been patented.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn (US 20190179469 A1).

Regarding claim 15, Quinn discloses: A system for detecting side inputs at a device (see Fig. 1, Fig. 4) comprising: 
a frame (Fig. 1, [0041], housing 102) comprising: 
a base structure (Fig. 1, [0041], base of the housing 102 defines a front face of the mobile device 100 having a display screen); 
a frame structure (Fig. 1, [0041], edge or sidewall of housing 102); 
		- supported on the base structure (Fig. 1, sidewall of the housing 102 extended from the base housing structure); 
- defining an inner face opposing and cooperating with the base structure to define a channel extending between the frame structure and the base structure (see annotated Fig. 1 below, channel); and 

- defining a front edge configured to locally deflect toward a first side of the base structure responsive to forces applied to the front edge (Fig. 1, [0028]-{0029], [0041], discloses the multiple SG sensing units 108 arranged on coupling plate 106 for sensing and outputting the electrical signal for the local deflections or bend/flex of the sidewall of the housing) ;63 of 68SENS-M12-US2  
a sensor module arranged within the channel along the first side of the base structure and offset from the inner face of the lateral frame structure (see annotated Fig. 1 below. [0028]-[0029], discloses multiple sensing units 108 are arranged within the channel formed)  configured to: 
 couple an adjacent section of the lateral frame structure (see annotated Fig. 1, sensing units 108 affixed to fist side 114); and 
 output sense signals representing local deflections of the frame structure (Fig. 1, [0028]-{0029], [0041], discloses the multiple SG sensing units 108 arranged on coupling plate 106 for sensing and outputting the electrical signal for the local deflections or bend/flex of the sidewall of the housing); and  
a controller (Fig. 1, electronic circuit 122) configured to detect locations and force magnitudes of side inputs on the front edge of the frame structure based on the sense signals output by the sensor module (Fig. 1, Fig. 4, [0041], discloses when a user pushes on an edge or sidewall of housing 102 that is adjacent a SG 208, the housing and plate 106 can bend or flex, causing SG 208 to change in electrical characteristics (e.g., the resistance of resistors change within a particular strain gauge), which affects the voltage of an electrical signal applied to the SG 208 and which causes the electronic circuit 122 (analyzing the electrical signal) to sense an increased strain along, for example, the lengthwise dimension of device 104. Accordingly, user device 104 senses a push on the edge of housing 102 and can indicate to the user, via an example display device (protected by cover glass 120), the particular input type associated with the user's push/touch).


    PNG
    media_image1.png
    703
    911
    media_image1.png
    Greyscale


Regarding claim 18, Quinn teaches the limitations of parent claim 15. Quinn further teaches:
wherein the base structure is configured to locate a display that defines a front face of a mobile computing device (Fig. 1, [0041], base of the housing 102 defines a front face of the mobile device 100 having a display screen); 
wherein the frame further comprises a second frame structure (see annotated Fig. 1, above): 
o supported on a second side of the base structure opposite the first side of the base structure (see annotated Fig. 1 above, sidewall of the housing 102, i. e. second outer frame extended from the base housing structure); and 
o cooperating with the base structure to define a second channel extending between the second frame structure and the second side of the base structure (see Fig. 1, Fig. 4, sidewall of the housing 102, i. e. second outer frame structure extends along and adjacent to second edge of the display as illustrated in figures); 
further comprising a second sensor module arranged in the second channel and configured to output sense signals representing location deflections of the outer frame structure (Fig. 1, [0028]-[0029], [0041], [0058], discloses the multiple SGs sensing units 108 arranged on coupling plate 106 for sensing and outputting the electrical signal for the local deflections or bend/flex of the sidewall of the housing); and 
wherein the controller is configured to detect locations and force magnitudes of side inputs on the mobile device, proximal a second edge of the display, based on sense signals output by the second sensor module (Fig. 1, Fig. 4, [0041], [0058], discloses when a user pushes on an edge or sidewall of housing 102 that is adjacent a SG 208, the housing and plate 106 can bend or flex, causing SG 208 to change in electrical characteristics (e.g., the resistance of resistors change within a particular strain gauge), which affects the voltage of an electrical signal applied to the SG 208 and which causes the electronic circuit 122 (analyzing the electrical signal) to sense an increased strain along, for example, the lengthwise dimension of device 104. Accordingly, user device 104 senses a push on the edge of housing 102 and can indicate to the user, via an example display device (protected by cover glass 120), the particular input type associated with the user's push/touch).

Conclusion 
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kong et al. (US 20200042132 A1) discloses the similar invention of force sensor is disposed adjacent to a first edge of the display panel and extends along the first edge in mobile device (see Figs. 10). 
Griffin (US 20120260220 A1) discloses the similar invention of force/pressure sensors arranged on the sidewall of the housing (see Figs 4-8).
8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693